DETAILED ACTION
Claims 1-10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 16/699292 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

16/887580
1. A system for optimizing agricultural zone attributes comprising: a data processor in communication with a data server; a user device capable of displaying data representations to a user; constructing a first dataset using remote sensing and digital analysis; constructing a second dataset using collected imagery bands and calculated indices; constructing a third dataset using a combination of inputs to the first dataset and the second dataset; applying artificial intelligence algorithms to the first dataset and outputting a first set of zone attributes; applying artificial intelligence algorithms to the second dataset and outputting a second set of zone attributes; applying artificial intelligence algorithms to the third dataset and outputting a third set of zone attributes; comparing the first, second, and third sets of zone attributes; dissolving zone boundaries of zones having at least one set of zone attributes to create an aggregated zone comprised of a larger zone and one or more zone patches and/or inclusions; and delivering an optimized set of zone attributes and one or more zone management recommendations to the user.
2. The system of claim 1, where the remote sensing is achieved with LIDAR.
3. The system of claim 1, where the first dataset, second dataset, and third dataset are supplemented by SSURGO Soil Parent Material Data.
4. The system of claim 1 where the artificial intelligence algorithms are Deep Learning algorithms, Unsupervised Learning algorithms, or a combination of Deep Learning and Unsupervised Learning algorithms.
5. The system of claim 1 where an evaluation of zone effectiveness incorporates ground truth or Deep Learning algorithm output.
6. A method for optimizing agricultural zone attributes comprising: constructing a first dataset using remote sensing and digital analysis; constructing a second dataset using collected imagery bands and calculated indices; constructing a third dataset using a combination of inputs to the first dataset and the second dataset; applying artificial intelligence algorithms to the first dataset and outputting a first set of zone attributes; applying artificial intelligence algorithms to the second dataset and outputting a second set of zone attributes; applying artificial intelligence algorithms to the third dataset and outputting a third set of zone attributes; comparing the first, second, and third sets of zone attributes; dissolving zone boundaries of zones having at least one set of zone attributes to create an aggregated zone comprised of a larger zone and one or more zone patches and/or inclusions; and delivering an optimized set of zone attributes and one or more zone management recommendations to the user.
7. The system of claim 1, where the remote sensing is achieved with LIDAR.
8. The system of claim 1, where the first dataset, second dataset, and third dataset are supplemented by SSURGO Soil Parent Material Data.
9. The system of claim 1 where the artificial intelligence algorithms are Deep Learning algorithms, Unsupervised Learning algorithms, or a combination of Deep Learning and Unsupervised Learning algorithms.
10. The system of claim 1 where an evaluation of zone effectiveness incorporates ground truth or Deep Learning algorithm output.

16/699292
1. A system for optimizing agricultural zone attributes comprising: a data processor in communication with a data server; a user device capable of displaying data representations to a user; constructing a first dataset using remote sensing and digital analysis; constructing a second dataset using collected imagery bands and calculated indices; constructing a third dataset using a combination of inputs to the first dataset and the second dataset; applying artificial intelligence algorithms to the first dataset and outputting a first set of zone attributes; applying artificial intelligence algorithms to the second dataset and outputting a second set of zone attributes; applying artificial intelligence algorithms to the third dataset and outputting a third set of zone attributes; comparing the first, second, and third sets of zone attributes; dissolving zone boundaries of zones having at least one set of zone attributes to create an aggregated zone comprised of a larger zone and one or more zone patches and/or inclusions; and delivering an optimized set of zone attributes and one or more zone management recommendations to the user.
2. The system of claim 1, where the remote sensing is achieved with LIDAR.
3. The system of claim 1, where the first dataset, second dataset, and third dataset are supplemented by SSURGO Soil Parent Material Data.
4. The system of claim 1 where the artificial intelligence algorithms are Deep Learning algorithms, Unsupervised Learning algorithms, or a combination of Deep Learning and Unsupervised Learning algorithms.
5. The system of claim 1 where an evaluation of zone effectiveness incorporates ground truth or Deep Learning algorithm output.
6. A method for optimizing agricultural zone attributes comprising: constructing a first dataset using remote sensing and digital analysis; constructing a second dataset using collected imagery bands and calculated indices; constructing a third dataset using a combination of inputs to the first dataset and the second dataset; applying artificial intelligence algorithms to the first dataset and outputting a first set of zone attributes; applying artificial intelligence algorithms to the second dataset and outputting a second set of zone attributes; applying artificial intelligence algorithms to the third dataset and outputting a third set of zone attributes; comparing the first, second, and third sets of zone attributes; dissolving zone boundaries of zones having at least one set of zone attributes to create an aggregated zone comprised of a larger zone and one or more zone patches and/or inclusions; and delivering an optimized set of zone attributes and one or more zone management recommendations to the user.
7. The system of claim 1, where the remote sensing is achieved with LIDAR.
8. The system of claim 1, where the first dataset, second dataset, and third dataset are supplemented by SSURGO Soil Parent Material Data.
9. The system of claim 1 where the artificial intelligence algorithms are Deep Learning algorithms, Unsupervised Learning algorithms, or a combination of Deep Learning and Unsupervised Learning algorithms.
10. The system of claim 1 where an evaluation of zone effectiveness incorporates ground truth or Deep Learning algorithm output.




Claim Objections
Claims 7-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding independent claims 1 and 6, the claim is vague as to a query process for providing recommendations. Claims 2-5 and 7-10 are rejected based on dependency.

Claims 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim omits reference to computer processor so as to implement the method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowan et al. US Patent Application Publication No. 2018/0132423 A1.


Regarding claim 1, Rowan et al. teaches the following:
 A system for optimizing agricultural zone attributes [note: Figure 1}]comprising: 
a data processor in communication with a data server [Figure 1 (130) Agricultural Intelligence Computer System]; 
a user device capable of displaying data representations to a user [Figure 1 (189) Screen Display]; 
constructing a first dataset using remote sensing and digital analysis [note: Figure 1 (112) remote Sensor]; 
constructing a second dataset using collected imagery bands and calculated indices[note: Figure 1 (112) remote Sensor; Figure 2A and 2B data collecting]; 
constructing a third dataset using a combination of inputs to the first dataset and the second dataset[note: Figure 1 (112) remote Sensor; Figure 2a and 2b data collecting and sharing instructions]; 
applying artificial intelligence algorithms to the first dataset and outputting a first set of zone attributes [note: Figure 1 (183) data processing instructions]; 
applying artificial intelligence algorithms to the second dataset and outputting a second set of zone attributes; applying artificial intelligence algorithms to the third dataset and outputting a third set of zone attributes [note: Figure 1 (112) remote Sensor; Figure 2a; paragraph 0117 applying programs across multiple fields];
comparing the first, second, and third sets of zone attributes; dissolving zone boundaries of zones having at least one set of zone attributes to create an aggregated zone comprised of a larger zone and one or more zone patches and/or inclusions; and delivering an optimized set of zone attributes and one or more zone management recommendations to the user [note: Figure 1 (185) comparing instructions; Figure 7 (720) producing results; paragraph 0076 grouping the obtained clusters into zones; paragraph 0077-0078 management zone delineation option and recommendations; paragraph 0166 recommendations may be customized to the needs of individual zones to improve yield; paragraph 0255 merging zones].
Claim 2: The system of claim 1, where the remote sensing is achieved with LIDAR [note: paragraph 0090 sensors].
Claim 3: The system of claim 1, where the first dataset, second dataset, and third dataset are supplemented by SSURGO Soil Parent Material Data [note: paragraph 0121 SSURGO, soil tests, analysis].
Claim 4: The system of claim 1 where the artificial intelligence algorithms are Deep Learning algorithms, Unsupervised Learning algorithms, or a combination of Deep Learning and Unsupervised Learning algorithms [note: paragraph 0142 generates one or more models].
Claim 5: The system of claim 1 where an evaluation of zone effectiveness incorporates ground truth or Deep Learning algorithm output [note: paragraph 0142 generates one or more models].

The limitations of claims 6-10 parallel claims 1-5; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169